DETAILED ACTION
The communication dated 2/1/2022 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive:
Regarding claims 1, 9, and 17, Applicant argues that the prior art of record does not describe nor depict all of the claimed limitations, specifically “a shower area that directs a cooled fluid toward an evaporating heat exchanger and to recirculate fluid and particulate matter through a fluid path” and “where fluid and particulate matter are unfiltered at least between the showered area and the evaporating heat exchanger”.
However, in response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Patil teaches that pump 490 directs the fluid towards heat sink 380 in order to cool the fluid, and directs the cooled fluid to spray nozzle 280; circulating fluid cycle 300 receives the particulate matter via spray nozzle 280 and recirculates the fluid and the particulate matter through circulating fluid cycle 300; and the fluid and the particulate matter are unfiltered at least between spray nozzle 280 and heat sink 380 (paragraphs [0028]-[0031] and [0037]; Fig. 1).
Regarding claims 2-8, 10-16, and 18-20, Applicant further argues that if claims 1, 9, and 17 are allowed, claims 2-8, 10-16, and 18-20 must also be allowable since they are dependent claims. However, claims 1, 9, and 17 are rejected under 35 U.S.C. § 102. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil U.S. Publication 2013/0008049 (henceforth referred to as Patil).
As for claim 1, Patil teaches a heat pump dryer (paragraph [0025]; Fig. 1: part 100), equivalent to the claimed laundry appliance, comprising: a fan (paragraph [0034]; Fig. 1: part 500), equivalent to the claimed blower, that directs process air along a pathway (paragraph [0027]; Fig. 1: part 230), equivalent to the claimed airflow path; a heat source (paragraph [0032]; Fig. 1: part 350), equivalent to the claimed condensing heat exchanger, that heats the process air to define heated process air (paragraphs [0034] and [0037]; Fig. 1); a drum (paragraph [0025]; Fig. 1: part 120) for receiving the heated process air to dry laundry; a pump (paragraph [0037]; Fig. 1: part 490) that directs fluid along a circulating fluid cycle (paragraph [0028]; Fig. 1: part 300), equivalent to the claimed fluid path; a heat sink (paragraph [0032]; Fig. 1: part 380), equivalent to the claimed evaporating heat exchanger, that cools the fluid to define a cooled fluid (paragraph [0037]; Fig. 1); a heat pump device (paragraph [0032]; Fig. 1: part 410), equivalent to the claimed refrigerant circuit, that directs a refrigerant between heat source 350 and heat sink 380 (paragraph [0032]; Fig. 1); and a spray nozzle (paragraph [0028]; Fig. 1: part 280), equivalent to the claimed shower area, in which the cooled fluid is showered through the heated process air after the heated process air exits drum 120 to wash particulate matter out of the heated process air (paragraph [0028]; Fig. 1); wherein pump 490 directs the fluid towards heat sink 380 in order to cool the fluid, and directs the cooled fluid to spray nozzle 280; circulating fluid cycle 300 receives the particulate matter via spray nozzle 280 and recirculates the fluid and the particulate matter through circulating fluid cycle 300; and the fluid and the particulate matter are unfiltered at least between spray nozzle 280 and heat sink 380 (paragraphs [0028]-[0031] and [0037]; Fig. 1).
As for claim 2, Patil further teaches that in response to interaction between the heated process air and the cooled fluid in spray nozzle 280, the heated process air is dehumidified and cooled by the cooled fluid and the cooled fluid is heated by the heated process air (paragraph [0037]; Fig. 1).
As for claim 3, Patil further teaches a refrigerant circuit that directs a refrigerant between heat source 350 and heat sink 380 (paragraph [0032]; Fig. 1).
As for claim 4, Patil further teaches that pathway 230 and the process air are free of direct engagement with heat sink 380 and circulating fluid cycle 300 and the fluid are free of direct engagement with heat source 350 (paragraphs [0028]-[0037]; Fig. 1).
As for claim 5, Patil further teaches that the fluid leaving spray nozzle 280 carries moisture and particulate matter from the process air and through circulating fluid cycle 300 toward a tank (paragraph [0035]; Fig. 1: part 390), equivalent to the claimed fluid tank, and heat sink 380 (paragraph [0035]; Fig. 1).
As for claim 6, Patil further teaches that the fluid, moisture and particulate matter are removed from tank 390 to a drain (paragraph [0035]; Fig. 1).
As for claim 7, Patil further teaches that the fluid is directed from spray nozzle 280 to heat sink 380 through force of gravity (paragraphs [0028]-[0029]; Fig. 1).
As for claim 8, Patil further teaches that the interaction of the fluid and the process air leaving drum 120 is defined by a fluid sprayer that delivers the fluid through the process air leaving drum 120 to wet the particulate matter within spray nozzle 280 (paragraphs [0028]-[0029]; Fig. 1).
As for claim 9, Patil teaches a heat pump dryer (paragraph [0025]; Fig. 1: part 100), equivalent to the claimed air-handling system for an appliance, heat pump dryer 100 comprising: a pathway (paragraph [0027]; Fig. 1: part 230), equivalent to the claimed airflow path, that directs process air through a heat source (paragraph [0032]; Fig. 1: part 350), equivalent to the claimed condensing heat exchanger, to define heated process air that is delivered through a drum (paragraph [0025]; Fig. 1: part 120), equivalent to the claimed rotating drum; a circulating fluid cycle (paragraph [0028]; Fig. 1: part 300), equivalent to the claimed fluid path, that selectively directs a fluid through a heat sink (paragraph [0032]; Fig. 1: part 380), equivalent to the claimed evaporating heat exchanger, to define cooled fluid, wherein heat sink 380 is in thermal communication with heat source 350 (paragraph [0037]; Fig. 1); and a spray nozzle (paragraph [0028]; Fig. 1: part 280), equivalent to the claimed shower area, defined by an intersection of pathway 230 and circulating fluid cycle 300 (paragraph [0028]; Fig. 1); wherein: the cooled fluid is delivered through the heated process air within spray nozzle 280 to cool and dehumidify the heated process air and warm the cooled fluid; the cooled fluid washes particulate matter from the heated process air; the heated process air increases a fluid temperature of the cooled fluid; circulating fluid cycle 300 receives the particulate matter via spray nozzle 280 and recirculates the fluid and the particulate matter through circulating fluid cycle 300; and the fluid and the particulate matter are unfiltered at least between spray nozzle 280 and heat sink 380 (paragraphs [0028]-[0031] and [0037]; Fig. 1).
As for claim 10, Patil further teaches that heat source 350 is free of direct contact with the fluid and heat sink 380 is free of direct contact with the process air (paragraphs [0028]-[0037]; Fig. 1).
As for claim 11, Patil further teaches a refrigerant circuit that selectively delivers a refrigerant between heat source 350 and heat sink 380 (paragraph [0032]; Fig. 1), the refrigerant circuit including a compressor (paragraph [0032]; Fig. 1: part 530) and an expansion valve (paragraph [0032]; Fig. 1: part 520), equivalent to the claimed expansion device.
As for claim 12, Patil further teaches that the heated process air moved through drum 120 is adapted to extract moisture from wet items disposed within drum 120 to define moisture-laden process air that is selectively delivered to spray nozzle 280 (paragraphs [0028]-[0029]; Fig. 1).
As for claim 13, Patil further teaches that spray nozzle 280 includes a shower area adapted to direct cooled fluid through the moisture-laden process air; and the cooled fluid is adapted to condense and remove the moisture from the moisture-laden process air (paragraph [0028]; Fig. 1).
As for claim 14, Patil further teaches that heat sink 380 is disposed within an enclosure (paragraph [0035]; Fig. 1: part 370), equivalent to the claimed fluid tank, that is in communication with spray nozzle 280.
As for claim 15, Patil further teaches that the fluid is directed from spray nozzle 280 to heat sink 380 through force of gravity (paragraphs [0028]-[0029]; Fig. 1).
As for claim 16, Patil further teaches that the interaction of the fluid and the process air leaving drum 120 is defined by a fluid sprayer disposed within spray nozzle 280 that delivers the fluid through the process air leaving drum 120 to wet the particulate matter (paragraphs [0028]-[0029]; Fig. 1).
As for claim 17, Patil teaches a heat pump dryer (paragraph [0025]; Fig. 1: part 100), equivalent to the claimed laundry appliance, comprising: a fan (paragraph [0034]; Fig. 1: part 500), equivalent to the claimed blower, that directs process air along a pathway (paragraph [0027]; Fig. 1: part 230), equivalent to the claimed airflow path; a heat source (paragraph [0032]; Fig. 1: part 350), equivalent to the claimed heater, that heats the process air to define heated process air (paragraphs [0034] and [0037]; Fig. 1); a drum (paragraph [0025]; Fig. 1: part 120) for receiving the heated process air to dry laundry; a pump (paragraph [0037]; Fig. 1: part 490) that directs fluid along a circulating fluid cycle (paragraph [0028]; Fig. 1: part 300), equivalent to the claimed fluid path; a heat sink (paragraph [0032]; Fig. 1: part 380), equivalent to the claimed cooler, that cools the fluid to define a cooled fluid (paragraph [0037]; Fig. 1); a heat pump device (paragraph [0032]; Fig. 1: part 410), equivalent to the claimed heat-exchange circuit, that directs a thermal exchange media between heat source 350 and heat sink 380 (paragraph [0032]; Fig. 1); and a spray nozzle (paragraph [0028]; Fig. 1: part 280), equivalent to the claimed shower area, in which the cooled fluid is directed through the heated process air after the heated process air exits drum 120 to wash particulate matter out of the heated process air (paragraph [0028]; Fig. 1); wherein: pump 490 directs the fluid towards heat sink 380 in order to cool the fluid, and directs the cooled fluid to spray nozzle 280; circulating fluid cycle 300 receives the particulate matter via spray nozzle 280 and recirculates the fluid and the particulate matter through circulating fluid cycle 300; and the fluid and the particulate matter are unfiltered at least between spray nozzle 280 and heat sink 380 (paragraphs [0028]-[0031] and [0037]; Fig. 1).
As for claim 18, Patil further teaches that heat sink 380 is an evaporating heat exchanger and heat source 350 is a condensing heat exchanger, wherein heat pump device 410 delivers the thermal exchange media through heat source 350 and heat sink 380 (paragraph [0032]; Fig. 1).
As for claim 19, Patil further teaches that spray nozzle 280 includes a fluid sprayer that defines selective interaction of the fluid and the process air to wet the particulate matter (paragraph [0028]; Fig. 1).
As for claim 20, Patil further teaches that the fluid leaving spray nozzle 280 carries moisture and the particulate matter from the process air and through circulating fluid cycle 300 toward a tank (paragraph [0035]; Fig. 1: part 390), equivalent to the claimed fluid tank, and heat sink 380 (paragraph [0035]; Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711